DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowed Claims
Claims 1-19, 22, 23 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed to a recombinant binding protein comprising an amino acid sequence, wherein the amino acid sequence is selected from the group consisting of SEQ ID NOs 1 to 11, 76, 77 and 85. Each of these amino acid sequences was developed from ankyrin-based sequences and have modifications that are dispersed along the respective sequence.  The closest prior art sequence, SEQ ID NO:26 of WO2021116462, Forrer et al., Molecular Partners AG, priority to 12/11/2019, comprises 8 mismatches plus 5 conservative modifications from instant SEQ ID NO:2.  Apart from its focus on designing ankyrin repeat domains with altered surface residues, this reference broadly claims treating a medical condition.  An earlier prior art reference, US 2014/0005125, Baumann, Molecular Partners AG, published 1/2/2014, teaches SEQ ID NO:43, which has 12 mismatches and 5 conservative substitutions over 124 of 126 amino acids of instant SEQ ID NO:10. The latter reference is directed to designed ankyrin repeat proteins binding to platelet-derived growth factor, whereas the instantly claimed recombinant binding proteins have been developed for binding to COVID-19 spike protein.  The Examiner does not find any basis for arriving at these particular sequences from the prior art of record.
The Examiner notes that the recombinant binding proteins of claim 14 comprise sequences of instant claim 1, which per above have been found free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment
Authorization for this examiner’s amendment was discussed in a telephonic interview on 10/27/2021 with Attorney Anthony Tridico, and followed by an email from Attorney Tridico on 10/28/2021 suggesting modifications to those amendments discussed during that interview for some dependent claims. The latter claim amendments have been found acceptable and are set forth below.  An Interview Summary is provided herewith and is part of the record.
The application has been amended as follows: 
In the Claims
In claim 1, line 1, after “sequence” add --,  wherein the amino acid sequence is - - .

In claim 4, line 2, after “domain” add - - comprises a first amino acid sequence, wherein the first amino acid sequence - - .

In claim 5, line 2, after “second ankyrin repeat domain” add - - comprises a second amino acid sequence, wherein the second amino acid sequence - - .

In claim 6, line 2, after “third ankyrin repeat domain” add - - comprises a third amino acid sequence, wherein the third amino acid sequence - - .

In claim 7, line 2, replace “has an” with  - -comprises an amino acid sequence, wherein the - - .
In claim 7, line 3, add - - is - - between “sequence” and “selected from”.

In claim 11, line 2, after “an amino acid sequence” add - - , wherein the amino acid sequence is - - .

In claim 14, line 1, after “an amino acid sequence” add - - , wherein the amino acid sequence is - - .

In claim 22, line 1, replace “a” with - - the - - .

CANCEL CLAIMS 20, 21, 24 AND 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Wednesday-Friday and on Monday/Tuesday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658



/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658